Name: Commission Directive 2009/74/EC of 26 June 2009 amending Council Directives 66/401/EEC, 66/402/EEC, 2002/55/EC and 2002/57/EC as regards the botanical names of plants, the scientific names of other organisms and certain Annexes to Directives 66/401/EEC, 66/402/EEC and 2002/57/EC in the light of developments of scientific and technical knowledge (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  research and intellectual property;  natural and applied sciences;  consumption;  agricultural activity;  plant product;  technology and technical regulations;  marketing
 Date Published: 2009-06-27

 27.6.2009 EN Official Journal of the European Union L 166/40 COMMISSION DIRECTIVE 2009/74/EC of 26 June 2009 amending Council Directives 66/401/EEC, 66/402/EEC, 2002/55/EC and 2002/57/EC as regards the botanical names of plants, the scientific names of other organisms and certain Annexes to Directives 66/401/EEC, 66/402/EEC and 2002/57/EC in the light of developments of scientific and technical knowledge (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Articles 2(1a) and 21a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Articles 2(1a) and 21a thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (3), and in particular Article 45 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (4), and in particular Articles 2(2) and 24 thereof, Whereas: (1) In the light of the development of scientific knowledge, the International Code of Botanical Nomenclature (ICBN) has been revised with respect to certain botanical names of cultivated species and of weeds. Similarly, international practice as regards the scientific names of certain organisms has evolved. In order to reflect those scientific developments, Directives 66/401/EEC, 66/402/EEC and 2002/57/EC should be adapted as regards the botanical names of the cultivated species set out in Article 1(2) of this Directive, Article 2(2) thereof and Article 4(2) thereof and of the weeds, Agropyron repens (L.) Desv. ex Nevski and Avena ludoviciana (Durieu) Nyman and the scientific names: Alternaria spp., Ascochyta linicola, Phoma linicola. Moreover some taxonomic groups of plants formerly considered as subspecies of a given species have been identified as independent species. Directives 66/401/EEC and 66/402/EEC should be amended in order to take into account those new classifications. (2) The conditions for seed production, field inspection, sampling and testing provided for in Directives 66/401/EEC, 66/402/EEC, 2002/55/EC and 2002/57/EC are based on internationally accepted standards, as established by the International Seed Testing Association (ISTA) and the Organisation for Economic Cooperation and Development (OECD). (3) The ISTA has revised its standards in respect of the maximum weights of seed lots of Arachis hypogaea L., Glycine max (L.) Merr., Lupinus albus L., Lupinus angustifolius L., Lupinus luteus L., Phaseolus coccineus L., Phaseolus vulgaris L., Pisum sativum L., Sorghum bicolor (L.) Moench, Sorghum bicolor (L.) Moench x S. sudanense (Piper) Stapf, Vicia faba L., Vicia pannonica Crantz, Vicia sativa L., Vicia villosa Roth. Consequently, it is appropriate to align the maximum weights of seed lots, as laid down for those species in Directives 66/401/EEC, 66/402/EEC, 2002/55/EC and 2002/57/EC, with those international standards. (4) The maximum content of seed of Raphanus raphanistrum L. and Sinapis arvensis L. in seed of Galega orientalis Lam., as laid down in Directive 66/401/EEC, should be adapted in accordance with the relevant standards established by the OECD. (5) The OECD revised its standards in respect of the isolation distances for cotton seed crops. Consequently, it is appropriate to align the isolation distances for cotton seed crops, as laid down in Directive 2002/57/EC, with those international standards. (6) The experience gained, in particular, in the context of the application of Commission Regulation (EC) No 217/2006 of 8 February 2006 laying down rules for the application of Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC and 2002/57/EC as regards the authorisation of Member States to permit temporarily the marketing of seed not satisfying the requirements in respect of minimum germination (5), has shown that the minimum germination percentages of pure seed required by Directives 66/402/EEC and 2002/55/EC as regards Avena nuda L., Zea mays L., as super-sweet corn and Hordeum vulgare L., as naked barley do not allow a sufficient availability of seed of those species. In the light of technical knowledge, it is therefore appropriate to reduce the minimum germination requirements of Directives 66/402/EEC and 2002/55/EC. (7) Considering the numerous changes required in Annexes II and III to Directive 66/401/EEC, Annexes I, II and III to Directive 66/402/EEC, Annexes II and III to Directive 2002/55/EC and Annexes I, II and III to Directive 2002/57/EC as a result of these amendments, it is appropriate to replace those Annexes. (8) Directives 66/401/EEC, 66/402/EEC, 2002/55/EC and 2002/57/EC should therefore be amended accordingly. (9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/401/EEC Directive 66/401/EEC is amended as follows: 1. Article 2(1)(A) is amended as follows: (a) Point (a) is amended as follows: (i) in the title, the word Gramineae, is replaced by the words Poaceae (Gramineae); (ii) in the entry starting with Agrostis gigantea, the words Agrostis gigantea are replaced by the words Agrostis gigantea Roth; (iii) in the entry starting with Arrhenatherum elatius, the words Arrhenatherum elatius (L.) P. Beauv. ex J. S et K.B Presl. are replaced by the words Arrhenatherum elatius (L.) P. Beauv. ex J. Presl & C. Presl; (iv) after the entry starting with Festuca arundinacea, the following entry is inserted: Festuca filiformis Pourr.- Fine leaved sheeps fescue; (v) in the entry starting with Festuca pratensis, the words Festuca pratensis Hudson are replaced by the words Festuca pratensis Huds.; (vi) after the entry starting with Festuca rubra, the following entry is inserted: Festuca trachyphylla (Hack.) Krajina  Hard fescue; (vii) in the entry starting with Phleum bertolonii, the words Phleum bertolonii DC  Timothy are replaced by the words Phleum nodosum L.  Small timothy; (viii) the entry starting with Festuca spp. x Lolium spp. is replaced by the following: xFestulolium Asch. & Graebn.  Hybrids resulting from the crossing of a species of the genus Festuca with a species of the genus Lolium. (b) Point (b) is amended as follows: (i) in the title, the word Leguminosae, is replaced by the words Fabaceae (Leguminosae); (ii) in the entry starting with Lupinus angustifolius the words Lupinus angustifolius L.  Blue lupin are replaced by the words Lupinus angustifolius L.  Narrow leaved lupin; (iii) in the entry starting with Medicago x varia the words Medicago x varia T. Martyn  Lucerne are replaced by the words Medicago x varia T. Martyn  Sand lucerne; 2. Annexes II and III to Directive 66/401/EEC are amended in accordance with part A of the Annex to this Directive. Article 2 Amendments to Directive 66/402/EEC Directive 66/402/EEC is amended as follows: 1. Article 2(1)(A) is amended as follows: (a) the entry starting with Avena sativa is replaced by the following entries: Avena nuda L.  Small naked oat, Hulless oat. Avena sativa L. (includes A. byzantina K. Koch)  Oats and Red oat; Avena strigosa Schreb.  Black oat, Bristle oat; (b) the entry starting with x Triticosecale is replaced by the following: xTriticosecale Wittm. ex A. Camus  hybrids resulting from the crossing of a species of the genus Triticum and a species of the genus Secale; (c) in the entry starting with Triticum aestivum, the words Triticum aestivum L. emend. Fiori et Paol. are replaced by the words Triticum aestivum L.; (d) in the entry starting with Sorghum sudanense, the words Sorghum sudanense (Piper) Stapf. are replaced by the words Sorghum sudanense (Piper) Stapf; (e) the entry for Sorghum bicolor (L) Moench Ã  Sorghum sudanense (Piper) Stapf.  Hybrids resulting from the crossing of Sorghum and Sudan grass is replaced by the following: Sorghum bicolor (L.) Moench Ã  Sorghum sudanense (Piper) Stapf.  Hybrids resulting from the crossing of Sorghum bicolor and Sorghum sudanense. 2. Annexes I, II and III to Directive 66/402/EEC are amended in accordance with part B of the Annex to this Directive. Article 3 Amendments to Directive 2002/55/EC Annexes II and III to Directive 2002/55/EC are amended in accordance with part C of the Annex to this Directive. Article 4 Amendments to Directive 2002/57/EC Directive 2002/57/EC is amended as follows: 1. Article 2(1)(b) is amended as follows: (a) In the entry starting with Brassica juncea, the words Brassica juncea (L.) and Czernj and Cosson are replaced by the words Brassica juncea (L.) Czern.. (b) In the entry starting with Brassica nigra, the words Brassica nigra (L.) Koch are replaced by the words Brassica nigra (L.) W.D.J. Koch. (c) The entry starting with Papaver somniferum is replaced by the following: Papaver somniferum L.  Poppy. 2. Annexes I, II and III to Directive 2002/57/EC are amended in accordance with part D of the Annex to this Directive. Article 5 Transposition 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2010 at the latest. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the texts of the main provisions of national law, which they adopt in the field covered by this Directive. Article 6 Entry into force This Directive shall enter into force on the seventh day following its publication in the Official Journal of the European Union. Article 7 Addressees This Directive is addressed to the Member States. Done at Brussels, 26 June 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 193, 20.7.2002, p. 33. (4) OJ L 193, 20.7.2002, p. 74. (5) OJ L 38, 9.2.2006, p. 17. ANNEX PART A Annexes II and III to Directive 66/401/EEC are replaced by the following: ANNEX II CONDITIONS TO BE SATISFIED BY THE SEED I. CERTIFIED SEED 1. The seed shall have sufficient varietal identity and purity. In particular, the seeds of the species listed below shall conform to the following standards or other conditions. The minimum varietal purity shall be:  Poa pratensis, varieties referred to in the second part of the third sentence of paragraph 4 of Annex I, Brassica napus var. napobrassica and Brassica oleracea convar. acephala: 98 %,  Pisum sativum, Vicia faba:  certified seed, 1st generation: 99 %,  certified seed, 2nd generation: 98 %, The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. 2. The seed shall conform to the following standards or other conditions as regards germination, analytical purity and content of seeds of other plant species, including the presence of bitter seed in sweet varieties of Lupinus spp.: A. Table: Species Germination Analytical purity Maximum content of seeds of other plant species in a sample of the weight specified in column 4 of Annex III (total per column) Conditions as regards content of seeds of Lupinus spp. of another colour and of bitter lupin seeds Minimum germination (% of pure seed) Maximum content of hard seed (% of pure seed) Minimum analytical purity (% by weight) Maximum content of seeds of other plant species (% by weight) Avena fatua, Avena sterilis Cuscuta spp. Rumex spp. other than Rumex acetosella and Rumex maritimus Total A single species Elytrigia repens Alopecurus myosuroides Melilotus spp. Raphanus raphanistrum Sinapis arvensis 1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 Poaceae (Gramineae) Agrostis canina 75 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Agrostis capillaris 75 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Agrostis gigantea 80 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Agrostis stolonifera 75 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 (n) Alopecurus pratensis 70 (a) 75 2,5 1,0 (f) 0,3 0,3 0 0 (j) (k) 5 (n) Arrhenatherum elatius 75 (a) 90 3,0 1,0 (f) 0,5 0,3 0 (g) 0 (j) (k) 5 (n) Bromus catharticus 75 (a) 97 1,5 1,0 0,5 0,3 0 (g) 0 (j) (k) 10 (n) Bromus sitchensis 75 (a) 97 1,5 1,0 0,5 0,3 0 (g) 0 (j) (k) 10 (n) Cynodon dactylon 70 (a) 90 2,0 1,0 0,3 0,3 0 0 (j) (k) 2 Dactylis glomerata 80 (a) 90 1,5 1,0 0,3 0,3 0 0 (j) (k) 5 (n) Festuca arundinacea 80 (a) 95 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca filiformis 75 (a) 85 2,0 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca ovina 75 (a) 85 2,0 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca pratensis 80 (a) 95 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca rubra 75 (a) 90 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Festuca trachyphylla 75 (a) 85 2,0 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Ã Festulolium 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Lolium multiflorum 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Lolium perenne 80 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Lolium Ã  boucheanum 75 (a) 96 1,5 1,0 0,5 0,3 0 0 (j) (k) 5 (n) Phalaris aquatica 75 (a) 96 1,5 1,0 0,3 0,3 0 0 (j) (k) 5 Phleum nodosum 80 (a) 96 1,5 1,0 0,3 0,3 0 0 (k) 5 Phleum pratense 80 (a) 96 1,5 1,0 0,3 0,3 0 0 (k) 5 Poa annua 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 5 (n) Poa nemoralis 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Poa palustris 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Poa pratensis 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Poa trivialis 75 (a) 85 2,0 (c) 1,0 (c) 0,3 0,3 0 0 (j) (k) 2 (n) Trisetum flavescens 70 (a) 75 3,0 1,0 (f) 0,3 0,3 0 (h) 0 (j) (k) 2 (n) Fabaceae (Leguminosae) Galega orientalis 60 40 97 2,0 1,5 0,3 0 0 (l) (m) 10 (n) Hedysarum coronarium 75 (a) (b) 30 95 2,5 1,0 0,3 0 0 (k) 5 Lotus corniculatus 75 (a) (b) 40 95 1,8 (d) 1,0 (d) 0,3 0 0 (l) (m) 10 Lupinus albus 80 (a) (b) 20 98 0,5 (e) 0,3 (e) 0,3 0 (i) 0 (j) 5 (n) (o) (p) Lupinus angustifolius 75 (a) (b) 20 98 0,5 (e) 0,3 (e) 0,3 0 (i) 0 (j) 5 (n) (o) (p) Lupinus luteus 80 (a) (b) 20 98 0,5 (e) 0,3 (e) 0,3 0 (i) 0 (j) 5 (n) (o) (p) Medicago lupulina 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Medicago sativa 80 (a) (b) 40 97 1,5 1,0 0,3 0 0 (l) (m) 10 Medicago Ã  varia 80 (a) (b) 40 97 1,5 1,0 0,3 0 0 (l) (m) 10 Onobrychis viciifolia 75 (a) (b) 20 95 2,5 1,0 0,3 0 0 (j) 5 Pisum sativum 80 (a) 98 0,5 0,3 0,3 0 0 (j) 5 (n) Trifolium alexandrinum 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium hybridum 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium incarnatum 75 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium pratense 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium repens 80 (a) (b) 40 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trifolium resupinatum 80 (a) (b) 20 97 1,5 1,0 0,3 0 0 (l) (m) 10 Trigonella foenum-graecum 80 (a) 95 1,0 0,5 0,3 0 0 (j) 5 Vicia faba 80 (a) (b) 5 98 0,5 0,3 0,3 0 0 (j) 5 (n) Vicia pannonica 85 (a) (b) 20 98 1,0 (e) 0,5 (e) 0,3 0 (i) 0 (j) 5 (n) Vicia sativa 85 (a) (b) 20 98 1,0 (e) 0,5 (e) 0,3 0 (i) 0 (j) 5 (n) Vicia villosa 85 (a) (b) 20 98 1,0 (e) 0,5 (e) 0,3 0 (i) 0 (j) 5 (n) Other species Brassica napus var. napobrassica 80 (a) 98 1,0 0,5 0,3 0,3 0 0 (j) (k) 5 Brassica oleracea convar. acephala (acephala var. medullosa + var. viridis) 75 (a) 98 1,0 0,5 0,3 0,3 0 0 (j) (k) 10 Phacelia tanacetifolia 80 (a) 96 1,0 0,5 0 0 (j) (k) Raphanus sativus var. oleiformis 80 (a) 97 1,0 0,5 0,3 0,3 0 0 (j) 5 B. Other standards or conditions applicable where reference is made to them in the table under Section I (2) (A) of this Annex: (a) all fresh and healthy seeds which do not germinate after pre-treatment shall be regarded as seeds which have germinated; (b) up to the maximum quantity indicated, hard seed present shall be regarded as seed capable of germination; (c) a maximum total of 0,8 % by weight of seeds of other Poa species shall not be regarded as an impurity; (d) a maximum of 1 % by weight of seeds of Trifolium pratense shall not be regarded as an impurity; (e) a maximum total of 0,5 % by weight of seeds of Lupinus albus, Lupinus angustifolius, Lupinus luteus, Pisum sativum, Vicia faba, Vicia pannonica, Vicia sativa, Vicia villosa in another relevant species shall not be regarded as an impurity; (f) the prescribed maximum percentage by weight of seeds of a single species shall not apply to seeds of Poa spp; (g) a maximum total of two seeds of Avena fatua, and Avena sterilis in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of these species; (h) the presence of one seed of Avena fatua, and Avena sterilis in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of twice the prescribed weight is free from any seeds of these species; (i) the determination of seeds of Avena fatua, and Avena sterilis by number need not be carried out unless there is doubt whether the conditions laid down in column 12 have been satisfied; (j) the determination of seeds of Cuscuta spp. by number need not be carried out unless there is doubt whether the conditions laid down in column 13 have been satisfied; (k) the presence of one seed of Cuscuta spp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of Cuscuta spp; (l) the weight of the sample for the determination of seeds of Cuscuta spp. by number shall be twice the weight specified in column 4 of Annex III for the relevant species; (m) the presence of one seed of Cuscuta spp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of twice the prescribed weight is free from any seeds of Cuscuta spp; (n) the determination of seeds of Rumex spp. other than Rumex acetosella and Rumex maritimus by number need not be carried out unless there is doubt whether the conditions laid down in column 14 have been satisfied; (o) the percentage by number of seeds of Lupinus spp. of another colour shall not exceed:  in bitter lupin, 2 %  in Lupinus spp. other than bitter lupin, 1 % (p) the percentage by number of bitter seeds in varieties of Lupinus spp. shall not exceed 2,5 %. 3. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. II. BASIC SEED Subject to the provisions below, the conditions laid down in Section I of this Annex shall apply to basic seed: 1. The seed of Pisum sativum, Brassica napus var. napobrassica, Brassica oleracea convar. acephala, Vicia faba and of varieties of Poa pratensis referred to in the second part of the third sentence of paragraph 4 of Annex I shall conform to the following standards or other conditions: the minimum varietal purity shall be 99,7 %. The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. 2. The seed shall satisfy the following other standards or conditions: A. Table: Species Maximum content of seeds of other plant species Other standards or conditions Total (% by weight) Content by number in a sample of the weight specified in column 4 of Annex III (total per column) A single species Rumex spp. other than Rumex acetosella and Rumex maritimus Elytrigia repens Alopecurus myosuroides Melilotus spp. 1 2 3 4 5 6 7 8 Poaceae (Gramineae) Agrostis canina 0,3 20 1 1 1 (j) Agrostis capillaris 0,3 20 1 1 1 (j) Agrostis gigantea 0,3 20 1 1 1 (j) Agrostis stolonifera 0,3 20 1 1 1 (j) Alopecurus pratensis 0,3 20 (a) 2 5 5 (j) Arrhenatherum elatius 0,3 20 (a) 2 5 5 (i) (j) Bromus catharticus 0,4 20 5 5 5 (j) Bromus sitchensis 0,4 20 5 5 5 (j) Cynodon dactylon 0,3 20 (a) 1 1 1 (j) Dactylis glomerata 0,3 20 (a) 2 5 5 (j) Festuca arundinacea 0,3 20 (a) 2 5 5 (j) Festuca filiformis 0,3 20 (a) 2 5 5 (j) Festuca ovina 0,3 20 (a) 2 5 5 (j) Festuca pratensis 0,3 20 (a) 2 5 5 (j) Festuca rubra 0,3 20 (a) 2 5 5 (j) Festuca trachyphylla 0,3 20 (a) 2 5 5 (j) Ã Festulolium 0,3 20 (a) 2 5 5 (j) Lolium multiflorum 0,3 20 (a) 2 5 5 (j) Lolium perenne 0,3 20 (a) 2 5 5 (j) Lolium Ã  boucheanum 0,3 20 (a) 2 5 5 (j) Phalaris aquatica 0,3 20 2 5 5 (j) Phleum nodosum 0,3 20 2 1 1 (j) Phleum pratense 0,3 20 2 1 1 (j) Poa annua 0,3 20 (b) 1 1 1 (f) (j) Poa nemoralis 0,3 20 (b) 1 1 1 (f) (j) Poa palustris 0,3 20 (b) 1 1 1 (f) (j) Poa pratensis 0,3 20 (b) 1 1 1 (f) (j) Poa trivialis 0,3 20 (b) 1 1 1 (f) (j) Trisetum flavescens 0,3 20 (c) 1 1 1 (i) (j) Fabaceae (Leguminosae) Galega orientalis 0,3 20 2 0 (e) (j) Hedysarum coronarium 0,3 20 2 0 (e) (j) Lotus corniculatus 0,3 20 3 0 (e) (g) (j) Lupinus albus 0,3 20 2 0 (d) (h) (k) Lupinus angustifolius 0,3 20 2 0 (d) (h) (k) Lupinus luteus 0,3 20 2 0 (d) (h) (k) Medicago lupulina 0,3 20 5 0 (e) (j) Medicago sativa 0,3 20 3 0 (e) (j) Medicago Ã  varia 0,3 20 3 0 (e) (j) Onobrychis viciifolia 0,3 20 2 0 (d) Pisum sativum 0,3 20 2 0 (d) Trifolium alexandrinum 0,3 20 3 0 (e) (j) Trifolium hybridum 0,3 20 3 0 (e) (j) Trifolium incarnatum 0,3 20 3 0 (e) (j) Trifolium pratense 0,3 20 5 0 (e) (j) Trifolium repens 0,3 20 5 0 (e) (j) Trifolium resupinatum 0,3 20 3 0 (e) (j) Trigonella foenum-graecum 0,3 20 2 0 (d) Vicia faba 0,3 20 2 0 (d) Vicia pannonica 0,3 20 2 0 (d) (h) Vicia sativa 0,3 20 2 0 (d) (h) Vicia villosa 0,3 20 2 0 (d) (h) Other species Brassica napus var. napobrassica 0,3 20 2 (j) Brassica oleracea convar. acephala (acephala var. medullosa + var. viridis) 0,3 20 3 (j) Phacelia tanacetifolia 0,3 20 Raphanus sativus var. oleiformis 0,3 20 2 B. Other standards or conditions applicable where reference is made to them in the table under Section II (2) (A) of this Annex: (a) a maximum total of 80 seeds of Poa spp. shall not be regarded as an impurity; (b) the condition laid down in column 3 is not applicable to the seeds of Poa spp. The maximum total content of seeds of Poa spp other than the species to be examined shall not exceed one in a sample of 500 seeds; (c) a maximum total of 20 seeds of Poa spp. shall not be regarded as an impurity; (d) the determination of seeds of Melilotus spp. by number need not be carried out unless there is doubt whether the conditions laid down in column 7 have been satisfied; (e) the presence of one seed of Melilotus spp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of twice the prescribed weight is free from any seeds of Melilotus spp; (f) the condition (c) laid down in Section I (2) of this Annex is not applicable; (g) the condition (d) laid down in Section I (2) of this Annex is not applicable; (h) the condition (e) laid down in Section I (2) of this Annex is not applicable; (i) the condition (f) laid down in Section I (2) of this Annex is not applicable; (j) the conditions (k) and (m) laid down in Section I (2) of this Annex are not applicable; (k) the percentage by number of bitter seeds in varieties of Lupinus spp. shall not exceed 1 %. III. COMMERCIAL SEED Subject to the provisions below, the conditions laid down in Section I (2) and (3) of this Annex shall apply to commercial seed: 1. The percentages by weight laid down in columns 5 and 6 of the table under Section I (2) (A) of this Annex are increased by 1 %. 2. In Poa annua a maximum total of 10 % by weight of seeds of other Poa species shall not be regarded as an impurity. 3. In Poa spp. other than Poa annua a maximum total of 3 % by weight of seeds of other Poa species shall not be regarded as an impurity. 4. In Hedysarum coronarium a maximum total of 1 % by weight of seeds of Melilotus spp. shall not be regarded as an impurity. 5. The condition (d) laid down in Section I (2) of this Annex is not applicable to Lotus corniculatus. 6. In Lupinus spp.: (a) the minimum analytical purity shall be 97 % by weight; (b) the percentage by number of seeds of Lupinus spp. of another colour shall not exceed:  in bitter lupin 4 %  in Lupinus spp. other than bitter lupin 2 % 7. In Vicia spp. a maximum total of 6 % by weight of seeds of Vicia pannonica, Vicia villosa or related cultivated species in another relevant species shall not be regarded as an impurity. 8. In Vicia pannonica, Vicia sativa, Vicia villosa the minimum analytical purity shall be 97 % by the weight. ANNEX III LOT AND SAMPLE WEIGHTS Species Maximum weight of a lot (tonnes) Minimum weight of a sample to be drawn from a lot (grams) Weight of the sample for the determinations by number provided for in columns 12 to 14 of Annex II (I) (2) (A) and columns 3 to 7 of Annex II (II) (2) (A) (grams) 1 2 3 4 Poaceae (Gramineae) Agrostis canina 10 50 5 Agrostis capillaris 10 50 5 Agrostis gigantea 10 50 5 Agrostis stolonifera 10 50 5 Alopecurus pratensis 10 100 30 Arrhenatherum elatius 10 200 80 Bromus catharticus 10 200 200 Bromus sitchensis 10 200 200 Cynodon dactylon 10 50 5 Dactylis glomerata 10 100 30 Festuca arundinacea 10 100 50 Festuca filiformis 10 100 30 Festuca ovina 10 100 30 Festuca pratensis 10 100 50 Festuca rubra 10 100 30 Festuca trachyphylla 10 100 30 Ã Festulolium 10 200 60 Lolium multiflorum 10 200 60 Lolium perenne 10 200 60 Lolium Ã  boucheanum 10 200 60 Phalaris aquatica 10 100 50 Phleum nodosum 10 50 10 Phleum pratense 10 50 10 Poa annua 10 50 10 Poa nemoralis 10 50 5 Poa palustris 10 50 5 Poa pratensis 10 50 5 Poa trivialis 10 50 5 Trisetum flavescens 10 50 5 Fabaceae (Leguminosae) Galega orientalis 10 250 200 Hedysarum coronarium  fruit 10 1 000 300  seed 10 400 120 Lotus corniculatus 10 200 30 Lupinus albus 30 1 000 1 000 Lupinus angustifolius 30 1 000 1 000 Lupinus luteus 30 1 000 1 000 Medicago lupulina 10 300 50 Medicago sativa 10 300 50 Medicago Ã  varia 10 300 50 Onobrychis viciifolia:  fruit 10 600 600  seed 10 400 400 Pisum sativum 30 1 000 1 000 Trifolium alexandrinum 10 400 60 Trifolium hybridum 10 200 20 Trifolium incarnatum 10 500 80 Trifolium pratense 10 300 50 Trifolium repens 10 200 20 Trifolium resupinatum 10 200 20 Trigonella foenum-graecum 10 500 450 Vicia faba 30 1 000 1 000 Vicia pannonica 30 1 000 1 000 Vicia sativa 30 1 000 1 000 Vicia villosa 30 1 000 1 000 Other species Brassica napus var. napobrassica 10 200 100 Brassica oleracea convar. acephala 10 200 100 Phacelia tanacetifolia 10 300 40 Raphanus sativus var. oleiformis 10 300 300 The maximum lot weight shall not be exceeded by more than 5 %. PART B Annexes I, II and III to Directive 66/402/EEC are replaced by the following: ANNEX I CONDITIONS TO BE SATISFIED BY THE CROP 1. The previous cropping of the field shall not have been incompatible with the production of seeds of the species and variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping. 2. The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination and in particular, in the case of Sorghum spp., from sources of Sorghum halepense: Crop Minimum distance Phalaris canariensis, Secale cereale other than hybrids:  for the production of basic seed, 300 m  for the production of certified seed, 250 m Sorghum spp. 300 m xTriticosecale, self-pollinating varieties  for the production of basic seed , 50 m  for the production of certified seed, 20 m Zea mays 200 m These distances can be disregarded if there is sufficient protection from any undesirable foreign pollination. 3. The crop shall have sufficient varietal identity and varietal purity or, in the case of a crop of an inbred line, sufficient identity and purity as regards its characteristics. For the production of seed of hybrid varieties, the abovementioned provisions shall also apply to the characteristics of the components, including male sterility or fertility restoration In particular, crops of Oryza sativa, Phalaris canariensis, Secale cereale other than hybrids, Sorghum spp. and Zea mays shall conform to the following other standards or conditions: A. Oryza sativa : The number of plants which are recognisable as obviously being wild plants or red-grain plants shall not exceed:  0 for the production of basic seed,  1 per 50 m2 for the production of certified seed, B. Phalaris canariensis, Secale cereale other than hybrids: The number of plant of the crop species, which are recognisable as obviously not being true to the variety shall not exceed:  one per 30 m2 for the production of basic seed,  one per 10 m2 for the production of certified seed, C. Sorghum spp. (a) The percentage by number of plants of a Sorghum species other than the crop species or plants which are recognisable as obviously not being true to the inbred line or to the component shall not exceed: (aa) for the production of basic seed (i) at flowering: 0,1 %; (ii) at maturity: 0,1 %; (bb) for the production of certified seed (i) plants of the male component which have shed pollen when the plants of the female component have receptive stigmas: 0,1 %; (ii) plants of the female component  at flowering: 0,3 %;  at maturity: 0,1 %; (b) The following other standards or conditions shall be satisfied for the production of certified seed of hybrid varieties: (aa) sufficient pollen shall be shed by the plants of the male component while the plants of the female component have receptive stigmas; (bb) where plants of the female component have receptive stigmas, the percentage of plants of that component which have shed pollen or are shedding pollen shall not exceed 0,1 %; (c) Crops of open pollinated varieties or synthetic varieties of Sorghum spp. shall conform to the following standards: the number of plants of the crop species, which are recognisable as obviously not being true to the variety shall not exceed:  one per 30 m2 for the production of basic seed,  one per 10 m2 for the production of certified seed, D. Zea mays : (a) The percentage by number of plants which are recognisable as obviously not being true to the variety, to the inbred line, or to the component shall not exceed: (aa) for the production of basic seed: (i) inbred lines, 0,1 %; (ii) simple hybrid, each component, 0,1 %; (iii) open-pollinated varieties, 0,5 %; (bb) for the production of certified seed: (i) hybrid varieties component:  inbred lines, 0,2 %;  simple hybrid, 0,2 %;  open-pollinated variety, 1,0 %; (ii) open-pollinated varieties, 1,0 %; (b) The following other standards or conditions shall be satisfied for the production of seed of hybrid varieties: (aa) a sufficient pollen shall be shed by the plants of the male component while the plants of the female component are in flower; (bb) where appropriate, emasculation shall be carried out; (cc) where 5 % or more of the female component plants have receptive stigmas, the percentage of female component which have shed pollen or are shedding pollen shall not exceed:  1 % at any official field inspection, and,  2 % at the total of the official field inspections, Plants are considered as having shed pollen or shedding pollen where, on 50 mm or more of the central axis or laterals of a panicle, the anthers have emerged from their glumes and have shed or are shedding pollen. 4. Hybrids of Secale cereale (a) The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination. Crop Minimum distance  for the production of basic seed,  where male sterility is used, 1 000 m  where male sterility is not used, 600 m  for the production of certified seed, 500 m (b) The crop shall have sufficient identity and purity as regards the characteristics of the components, including male sterility. In particular, the crop shall conform to the following other standards or conditions: (i) the number of plants of the crop species, which are recognisable as obviously not being true to the component shall not exceed,  one per 30 m2 for the production of basic seed,  one per 10 m2 for the production of certified seed, this standard to apply in official field inspections to the female component only; (ii) in the case of basic seed, where male sterility is used, the level of sterility of the male-sterile component shall be at least 98 %. (c) Where appropriate, certified seed shall be produced in mixed cultivation of a female male-sterile component with a male component which restores male fertility. 5. Crops to produce certified seed of hybrids of Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum, Triticum spelta and self-pollinating xTriticosecale (a) The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination:  the minimum distance of the female component shall be 25 m from any other variety of the same species except from a crop of the male component,  this distance can be disregarded if there is sufficient protection from any undesirable foreign pollination; (b) The crop shall have sufficient identity and purity as regards the characteristics of the components. Where seed is produced by use of a chemical hybridisation agent, the crop shall conform to the following other standards or conditions: (i) the minimum varietal purity of each component shall be:  Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum and Triticum spelta: 99,7 %,  self-pollinating xTriticosecale: 99,0 %; (ii) the minimum hybridity must be 95 %. The percentage hybridity shall be assessed in accordance with current international methods, in so far as such methods exist. In cases where the hybridity is determined during seed testing prior to certification, the determination of the hybridity during field inspection need not be done. 6. Harmful organisms which reduce the usefulness of the seed, in particular Ustilaginaceae, shall be at the lowest possible level. 7. The satisfaction of the abovementioned other standards or conditions shall, in the case of basic seed, be examined in official field inspections and, in the case of certified seed, be examined either in official field inspections or in inspections carried out under official supervision. These field inspections shall be carried out in accordance with the following conditions: A. The condition and the stage of development of the crop shall permit an adequate examination. B. The number of field inspections shall be at least: (a) for Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Oryza sativa, Phalaris canariensis, xTriticosecale, Triticum aestivum, Triticum durum, Triticum spelta, Secale cereale: one; (b) for Sorghum spp. and Zea mays during the flowering season: (aa) open-pollinated varieties: one, (bb) inbred lines or hybrids: three. When the crop follows a Sorghum spp. and Zea mays crop in either the preceding year or current year, at least one special field inspection shall be made to check the satisfaction of the provisions laid down in point 1 of this Annex. C. The size, the number and the distribution of the portions of the field to be inspected in order to examine the satisfaction of the provisions of this Annex shall be determined in accordance with appropriate methods. ANNEX II CONDITIONS TO BE SATISFIED BY THE SEED 1. The seed shall have sufficient varietal identity and varietal purity or, in the case of seed of an inbred line, sufficient identity and purity as regards its characteristics. For the seed of hybrid varieties, the abovementioned provisions shall also apply to the characteristics of the components. In particular, the seed of the species listed below shall conform to the following other standards or conditions: A. Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum, Triticum spelta other than hybrids in each case: Category Minimum varietal purity (%) Basic seed 99,9 Certified seed, 1st generation 99,7 Certified seed, 2nd generation 99,0 The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. B. Self-pollinating varieties of xTriticosecale other than hybrids Category Minimum varietal purity (%) Basic seed 99,7 Certified seed, 1st generation 99,0 Certified seed, 2nd generation 98,0 The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. C. Hybrids of Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Oryza sativa, Triticum aestivum, Triticum durum, Triticum spelta, and self-pollinating xTriticosecale. The minimum varietal purity of the seed of the category certified seed shall be 90 %. It shall be examined in official post control tests on an appropriate proportion of samples. D. Sorghum spp. and Zea mays: Where for the production of certified seed of hybrid varieties a female male-sterile component and a male component which does not restore male fertility have been used, the seed shall be produced:  either by blending seed lots in a proportion appropriate to the variety where, on the one hand, a female male-sterile component has been used and, on the other, a female male-fertile component has been used,  or by growing the female male-sterile component and the female male-fertile component in a proportion appropriate to the variety. The proportion of these components shall be examined in field inspections carried out in accordance with the conditions laid down in Annex I. E. Hybrids of Secale cereale Seed shall not be certified as certified seed unless due account has been taken of the results of an official post-control test, on samples of basic seed taken officially and carried out during the growing season of the seed entered for certification as certified seed to ascertain whether the basic seed met the requirements for basic seed laid down in this Directive in respect of identity and purity as regards the characteristics of the components, including male sterility. 2. The seed shall conform to the following other standards or conditions as regards germination, analytical purity and content of seeds of other plants species:: A. Table: Species and category Minimum germination (% of pure seed) Minimum analytical purity (% by weight) Maximum content by number of seeds of other plant species including red seeds of Oryza sativa in a sample of the weight specified in column 4 of Annex III (total per column) Other plant species (a) Red seeds of Oryza sativa Other cereal species Plant species other than cereals Avena fatua, Avena sterilis, Lolium temulentum Raphanus raphanistrum, Agrostemma githago Panicum spp. 1 2 3 4 5 6 7 8 9 10 Avena sativa, Avena strigosa, Hordeum vulgare, Triticum aestivum, Triticum durum, Triticum spelta:  basic seed, 85 99 4 1 (b) 3 0 (c) 1  certified seed, 1st and 2nd generation, 85 (d) 98 10 7 7 0 (c) 3 Avena nuda:  basic seed, 75 99 4 1 (b) 3 0 (c) 1  certified seed, 1st and 2nd generation, 75 (d) 98 10 7 7 0 (c) 3 Oryza sativa:  basic seed, 80 98 4 1 1  certified seed, 1st generation, 80 98 10 3 3  certified seed, 2nd generation, 80 98 15 5 3 Secale cereale:  basic seed, 85 98 4 1 (b) 3 0 (c) 1  certified seed, 85 98 10 7 7 0 (c) 3 Phalaris canariensis:  basic seed, 75 98 4 1 (b) 0 (c)  certified seed, 75 98 10 5 0 (c) Sorghum spp. 80 98 0 xTriticosecale:  basic seed , 80 98 4 1 (b) 3 0 (c) 1  certified seed, 1st and 2nd generation, 80 98 10 7 7 0 (c) 3 Zea mays 90 98 0 B. Other standards or conditions applicable where reference is made to them in the table under Section 2 (A) of this Annex: (a) the maximum contents of seeds laid down in column 4 include also the seeds of the species in columns 5 to 10; (b) a second seed shall not be regarded as an impurity if a second sample of same weight is free from any seeds of other cereals species; (c) the presence of one seed of Avena fatua, Avena sterilis or Lolium temulentum in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of these species; (d) in the case of varieties of Hordeum vulgare (naked barley) the required minimum germination capacity is reduced to 75 % of pure seed. The official label shall include the words Minimum germination capacity 75 %. 3. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. In particular, the seed shall conform to the following standards in respect of Claviceps purpurea (maximum number of sclerotia or fragments of sclerotia in a sample of the weight specified in column 3 of Annex III). Category Claviceps purpurea Cereals other than hybrids of Secale cereale:  basic seed, 1  certified seed, 3 Hybrids of Secale cereale:  basic seed, 1  certified seed, 4 (1) ANNEX III LOT AND SAMPLE WEIGHTS Species Maximum weight of a lot (tonnes) Minimum weight of a sample to be drawn from a lot (grams) Weight of the sample for determinations by number provided for in columns 4 to 10 of Annex II (2) (A) and Annex II (3) (grams) 1 2 3 4 Avena nuda, Avena sativa, Avena strigosa, Hordeum vulgare, Triticum aestivum, Triticum durum, Triticum spelta, Secale cereale, xTriticosecale 30 1 000 500 Phalaris canariensis 10 400 200 Oryza sativa 30 500 500 Sorghum bicolor, Sorghum bicolor x Sorghum sudanense 30 1 000 900 Sorghum sudanense 10 1 000 900 Zea mays, basic seed of inbred lines 40 250 250 Zea mays, basic seed other than of inbred lines; certified seed 40 1 000 1 000 The maximum lot weight shall not be exceeded by more than 5 %. PART C Annexes II and III to Directive 2002/55/EC are amended as follows: (1) In point 3 of Annex II, the following point is added: (c) Other standards or conditions applicable where reference is made to them in the table under point (a): In the case of varieties of Zea mays (Sweet corn  super-sweet types) the required minimum germination capacity is reduced to 80 % of pure seed. The official label or the suppliers label, where appropriate, shall include the words Minimum germination capacity 80 % . (2) In point 1 of Annex III, points (a) and (b) are replaced by the following: (a) seeds of Phaseolus coccineus, Phaseolus vulgaris, Pisum sativum and Vicia faba  30 tonnes; (b) seeds of a size not less than a grain of wheat, other than Phaseolus coccineus, Phaseolus vulgaris, Pisum sativum and Vicia faba  20 tonnes. PART D Annexes I, II and III to Directive 2002/57/EC are replaced by the following: ANNEX I CONDITIONS TO BE SATISFIED BY THE CROP 1. The previous cropping of the field shall not have been incompatible with the production of seed of the species and variety of the crop, and the field shall be sufficiently free from such plants which are volunteers from previous cropping. In the case of hybrids of Brassica napus, the crop shall be raised in a production ground where five years have elapsed since plants of Brassicaceae (Cruciferae) were last grown. 2. The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination: Crop Minimum distance Brassica spp. other than Brassica napus, Cannabis sativa other than monoecious Cannabis sativa, Carthamus tinctorius, Carum carvi, Gossypium spp. other than hybrids of Gossypium hirsutum and/or Gossypium barbadense, Sinapis alba:  for the production of basic seed, 400 m  for the production of certified seed, 200 m Brassica napus:  for the production of basic seed of varieties other than hybrids, 200 m  for the production of basic seed of hybrids, 500 m  for the production of certified seed of varieties other than hybrids, 100 m  for the production of certified seed of hybrids, 300 m Cannabis sativa, monoecious Cannabis sativa:  for the production of basic seed, 5 000 m  for the production of certified seed, 1 000 m Helianthus annuus:  for the production of basic seed of hybrids, 1 500 m  for the production of basic seed of varieties other than hybrids, 750 m  for the production of certified seed, 500 m Gossypium hirsutum and/or Gossypium barbadense:  for the production of basic seed of parental lines of Gossypium hirsutum, 100 m  for the production of basic seed of parental lines of Gossypium barbadense, 200 m  for the production of certified seed of non-hybrid varieties and intraspecific hybrids of Gossypium hirsutum produced without Cytoplasmic Male Sterility (CMS), 30 m  for the production of certified seed of intraspecific hybrids of Gossypium hirsutum produced with CMS, 800 m  for the production of certified seed of non-hybrid varieties and intraspecific hybrids of Gossypium barbadense produced without CMS, 150 m  for the production of certified seed of intraspecific hybrids of Gossypium barbadense produced with CMS, 800 m  for the production of basic seed of fixed interspecific hybrids of Gossypium hirsutum and Gossypium barbadense, 200 m  for the production of certified seed of fixed interspecific hybrids of Gossypium hirsutum and Gossypium barbadense and hybrids produced without CMS, 150 m  for the production of certified seed of hybrids of Gossypium hirsutum and Gossypium barbadense produced with CMS, 800 m These distances can be disregarded if there is sufficient protection from any undesirable foreign pollination. 3. The crop shall have sufficient varietal identity and varietal purity or, in the case of a crop of an inbred line, sufficient identity and purity as regards its characteristics. For the production of seed of hybrid varieties, the abovementioned provisions shall also apply to the characteristics of the components, including male sterility or restoration of fertility. In particular, crops of Brassica juncea, Brassica nigra, Cannabis sativa, Carthamus tinctorius, Carum carvi, Gossypium spp. and hybrids of Helianthus annuus and Brassica napus shall conform to the following other standards or conditions: A. Brassica juncea, Brassica nigra, Cannabis sativa, Carthamus tinctorius, Carum carvi and Gossypium spp. other than hybrids: the number of plants of the crop species which are recognisable as obviously not being true to the variety shall not exceed:  one per 30 m2 for the production of basic seed,  one per 10 m2 for the production of certified seed, B. Hybrids of Helianthus annuus: (a) the percentage by number of plants which are recognisable as obviously not being true to the inbred line or to the component shall not exceed: (aa) for the production of basic seed: i) inbred lines 0,2 % (ii) simple hybrids:  male parent, plants which have shed pollen while 2 % or more of the female plants have receptive flowers, 0,2 %  female parent, 0,5 % (bb) for the production of certified seed:  male component, plants which have shed pollen while 5 % or more of the female plants have receptive flowers, 0,5 %  female component, 1,0 % (b) The following other standards or conditions shall be satisfied for the production of seed of hybrid varieties: (aa) sufficient pollen shall be shed by the plants of the male component while the plants of the female component are in flower; (bb) where the female component plants have receptive stigmas, the percentage by number of female component plants which have shed pollen or are shedding pollen shall not exceed 0,5 %; (cc) for the production of basic seed the total percentage by number of plants of the female component which are recognisable as obviously not being true to the component and which have shed pollen or are shedding pollen shall not exceed 0,5 %; (dd) where the condition laid down in Annex II(I)(2) cannot be satisfied, the following conditions shall be satisfied: a male-sterile component shall be used to produce certified seed by using a male component which contains a specific restorer line or lines so that at least one third of the plants grown from the resulting hybrid will produce pollen which appears normal in all respects; C. Hybrids of Brassica napus, produced using the male sterility: (a) the percentage by number of plants which are recognisable as obviously not being true to the inbred line or to the component shall not exceed: (aa) for the production of basic seed (i) inbred lines 0,1 % (ii) simple hybrids  male component, 0,1 %  female component, 0,2 % (bb) for the production of certified seed  male component, 0,3 %  female component, 1,0 % (b) Male sterility shall be at least 99 % for the production of basic seed and 98 % for the production of certified seed. The level of male sterility shall be assessed by examining flowers for the absence of fertile anthers; D. Hybrids of Gossypium hirsutum and Gossypium barbadense: (a) in crops to produce basic seed of parental lines of Gossypium hirsutum and Gossypium barbadense, the minimum varietal purity of both the female and male parental lines shall be 99,8 % when 5 % or more of seed-bearing plants have pollen receptive flowers. The level of male sterility of the seed-bearing parent line shall be assessed by examining the flowers for the presence of sterile anthers and shall not be less than 99,9 % (b) in crops to produce certified seed of hybrid varieties of Gossypium hirsutum and/or Gossypium barbadense, the minimum varietal purity of both the seed-bearing parent and the pollen parent line shall be 99,5 % when 5 % or more of seed-bearing plants have pollen receptive flowers. The level of male sterility of the seed-bearing parent line shall be assessed by examining the flowers for the presence of sterile anthers and shall not be less than 99,7 %. 4. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. In the case of Glycine max this condition is applicable in particular to the organisms Pseudomonas syringae pv. glycinea, Diaporthe phaseolorum var. caulivora and var. sojae, Phialophora gregata and Phytophthora megasperma f.sp. glycinea. 5. The satisfaction of the abovementioned other standards or conditions shall, in the case of basic seed, be examined in official field inspections and, in the case of certified seed, be examined either in official field inspections or in inspections carried out under official supervision. These field inspections shall be carried out in accordance with the following conditions: A. The condition and the stage of development of the crop shall permit an adequate examination. B. In cases other than crops of hybrids of Helianthus annuus, Brassica napus, Gossypium hirsutum and Gossypium barbadense, there shall be at least one inspection. In the case of hybrids of Helianthus annuus there shall be at least two inspections. In the case of hybrids of Brassica napus there shall be at least three inspections: the first shall be made before the flowering stage, the second at the early flowering stage and the third at the end of the flowering stage. In the case of hybrids of Gossypium hirsutum and/or Gossypium barbadense there shall be at least three inspections: the first shall be made at the early flowering stage, the second before the end of the flowering stage and the third at the end of the flowering stage after removal, where appropriate, of the pollen parent plants. C. The size, the number and the distribution of the portions of the field to be inspected in order to examine the satisfaction of the provisions of this Annex shall be determined in accordance with appropriate methods. ANNEX II CONDITIONS TO BE SATISFIED BY THE SEED I. BASIC AND CERTIFIED SEED 1. The seed shall have sufficient varietal identity and varietal purity. In particular, seeds of the species listed below shall conform to the following other standards or conditions: Species and category Minimum varietal purity (%) Arachis hypogaea:  basic seed, 99,7  certified seed, 99,5 Brassica napus other than hybrids, other than varieties to be used solely for fodder purposes, Brassica rapa, other than varieties to be used solely for fodder purposes  basic seed, 99,9  certified seed, 99,7 Brassica napus spp. other than hybrids, varieties to be used solely for fodder purposes, Brassica rapa, varieties to be used solely for fodder purposes, Helianthus annuus, other than hybrid varieties including their components, Sinapis alba:  basic seed, 99,7  certified seed, 99,0 Glycine max:  basic seed, 99,5  certified seed, 99,0 Linum usitatissimum:  basic seed, 99,7  certified seed, 1st generation, 98,0  certified seed, 2nd and 3rd generations, 97,5 Papaver somniferum:  basic seed, 99,0  certified seed, 98,0 The minimum varietal purity shall be examined mainly in field inspections carried out in accordance with the conditions laid down in Annex I. 2. In the case of hybrids of Brassica napus produced using male sterility the seed shall conform with the conditions and standards set out in points (a) to (d). (a) The seed shall have sufficient identity and purity as regards the varietal characteristics of its components, including male sterility or restoration of fertility; (b) The minimum varietal purity of the seed shall be:  basic seed, female component, 99,0 %  basic seed, male component, 99,9 %  certified seed, 90,0 % (c) Seed shall not be certified as certified seed unless due account has been taken of the results of official post-control plot tests on samples of basic seed taken officially and carried out during the growing season of the seed entered for certification as certified seed to ascertain whether the basic seed has met the requirements for basic seed laid down in respect of identity as regards the characteristics of the components, including male sterility, and the standards for basic seed laid down in respect of the minimum varietal purity laid down in point (b). In the case of basic seed of hybrids, the varietal purity may be assessed by appropriate biochemical methods; (d) The compliance with the standards of the minimum varietal purity laid down in point (b) in respect of certified seed of hybrids shall be monitored by official post-control tests on an appropriate proportion of samples taken officially. Appropriate biochemical methods may be utilised. 3. Where the condition laid down in Annex I(3)(B)(b)(dd) cannot be satisfied, the following condition shall be met: where for the production of certified seed of hybrids of Helianthus annuus a female male-sterile component and a male component which does not restore male fertility have been used, the seed produced by the male-sterile parent shall be blended with seed produced by the fully fertile seed parent. The ratio of male-sterile parent seed to male-fertile parent shall not exceed two to one. 4. The seed shall conform to the following other standards or conditions as regards germination, analytical purity and content of seeds of other plant species including Orobanche spp.: A. Table: Species and category Minimum-germination (% of pure seed) Analytical purity Maximum content by number of seeds of other plant species in a sample of the weight specified in column 4 of Annex III (total per column) Conditions as regards content of Orobanche seeds Minimum analytical purity (% by weight) Maximum content of seeds of other plant species (% by weight) Other plan species (a) Avena fatua, Avena sterilis Cuscuta spp. Raphanus raphanistrum Rumex spp. other than Rumex acetosella Alopecurus myosuroides Lolium remotum 1 2 3 4 5 6 7 8 9 10 11 12 Arachis hypogaea 70 99  5 0 0 (c) Brassica spp.  basic seed, 85 98 0,3  0 0 (c) (d) 10 2  certified seed, 85 98 0,3  0 0 (c) (d) 10 5 Cannabis sativa 75 98  30 (b) 0 0 (c) (e) Carthamus tinctorius 75 98  5 0 0 (c) (e) Carum carvi 70 97  25 (b) 0 0 (c) (d) 10 3 Glycine max 80 98  5 0 0 (c) Gossypium spp. 80 98  15 0 0 (c) Helianthus annuus 85 98  5 0 0 (c) Linum usitatissimum:  flax, 92 99  15 0 0 (c) (d) 4 2  linseed, 85 99  15 0 0 (c) (d) 4 2 Papaver somniferum 80 98  25 (b) 0 0 (c) (d) Sinapis alba:  basic seed, 85 98 0,3  0 0 (c) (d) 10 2  certified seed, 85 98 0,3  0 0 (c) (d) 10 5 B. Other standards or conditions applicable where reference is made to them in the table under Section I(4)(A) of this Annex: (a) the maximum contents of seeds laid down in column 5 include also the seeds of the species in columns 6 to 11; (b) the determination of total content of seeds of other plant species by number need not be carried out unless there is doubt whether the conditions laid down in column 5 have been satisfied; (c) the determination of seeds of Cuscuta spp. by number need not be carried out unless there is doubt whether the conditions laid down in column 7 have been satisfied; (d) the presence of one seed of Cuscuta spp. in a sample of the prescribed weight shall not be regarded as an impurity where a second sample of the same weight is free from any seeds of Cuscuta spp.; (e) the seed shall be free from Orobanche spp.; however the presence of one seed of Orobanche spp. in a sample of 100 grams shall not be regarded as an impurity where a second sample of 200 grams is free from any seeds of Orobanche spp. 5. Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. In particular, the seed shall conform to the following other standards or conditions: A. Table: Species Harmful organisms Maximum percentage by number of seeds contaminated by harmful organisms (total per column) Sclerotinia sclerotiorum (maximum number of sclerotia or fragments of sclerotia in a sample of the weight specified in column 4 of Annex III) Botrytis spp. Alternaria linicola, Phoma exigua var. linicola, Colletotrichum linicola, Fusarium spp. Platyedra gossypiella 1 2 3 4 5 Brassica napus 10 (b) Brassica rapa 5 (b) Cannabis sativa 5 Gossypium spp. 1 Helianthus annuus 5 10 (b) Linum usitatissimum 5 5 (a) Sinapis alba 5 (b) B. Other standards or conditions applicable where reference is made to them in the table under Section I(5)(A) of this Annex: (a) in Linum usitatissimum  flax, the maximum percentage by number of seeds contaminated by Phoma exigua var. linicola shall not exceed one; (b) the determination of sclerotia or fragments of sclerotia of Sclerotinia sclerotiorum by number need not be carried out unless there is doubt whether the conditions laid down in column 5 of this table have been satisfied. C. Particular standards or other conditions applicable to Glycine max: (a) in respect of Pseudomonas syringae pv. glycinea the maximum number of sub-samples within a sample of 5 000 seeds minimum per lot subdivided into 5 sub-samples which have been found to be contaminated by the said organism shall not exceed 4; where suspect colonies are identified in all five sub-samples, appropriate biochemical tests on the suspect colonies isolated on a preferential medium for each subsample may be used to confirm the above standards or conditions; (b) in respect of Diaporthe phaseolorum var. phaseolorum the maximum number of seeds contaminated shall not exceed 15 %; (c) the percentage by weight of inert matter, as defined in accordance with current international testing methods, shall not exceed 0.3. In accordance with the procedure referred to in Article 25(2), Member States may be authorised not to carry out the examination in respect of the above particular standards or other conditions unless, on the basis of previous experience, there is doubt whether those standards or conditions have been satisfied. II. COMMERCIAL SEED With the exception of Section 1, the conditions referred to in Annex II(I) shall apply to commercial seed. ANNEX III LOT AND SAMPLE WEIGHTS Species Maximum weight of a lot (tonnes) Minimum weight of a sample to be drawn from a lot (grams) Weight of the sample for the determinations by number provided for in columns 5 to 11 of Annex II(I)(4)(A) and in column 5 of Annex II(I)(5)(A) (grams) 1 2 3 4 Arachis hypogaea 30 1 000 1 000 Brassica juncea 10 100 40 Brassica napus 10 200 100 Brassica nigra 10 100 40 Brassica rapa 10 200 70 Cannabis sativa 10 600 600 Carthamus tinctorius 25 900 900 Carum carvi 10 200 80 Glycine max 30 1 000 1 000 Gossypium spp. 25 1 000 1 000 Helianthus annuus 25 1 000 1 000 Linum usitatissimum 10 300 150 Papaver somniferum 10 50 10 Sinapis alba 10 400 200 The maximum lot weight shall not be exceeded by more than 5 %. (1) The presence of five sclerotia or fragments of sclerotia in a sample of the prescribed weight shall be deemed to be in conformity with the standards, where a second sample of the same weight contains not more than four sclerotia or fragments of sclerotia.